DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 11,129,770. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims in the present application overlaps with the scope of the claims in the parent patent in such a way as to be an obvious variant of one another.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-25, 27-28, 31, 33-34, 37, 39, and 43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehregany et al. (USPGPUB 2017/0294105) .
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 24, Mehregany et al. disclose a method for monitoring the state of at least one blister card having at least one reservoir configured to hold at least one product unit, wherein the method comprises:
(1) locating a first blister card (102) having a first reservoir (206) in a first detection module (104,106,108) that includes:
(i) a first receiver (104,106) that is configured to locate the first blister card, the first receiver including a first seat (104) and a first frame (106) that is movable relative to the first seat (see Figure 4); and
(ii) a first sensor (108) for providing a first electrical signal that is based on at least one of (a) the presence of a product unit in the first reservoir, and (b) the state of the first reservoir, where the state of the first reservoir is based on the state of a first portion of a first lidding film included in the first blister card (see paragraph [0018]);
wherein the first seat (104) and first frame (106) are collectively configured to reversibly locate the first blister card such that the first blister card and first sensor are operatively coupled (see Figure 4 and paragraphs [0057]-[0058]); and
(2) receiving the first electrical signal at an electronics module (110) that includes circuitry operative for developing a distribution of a parameter over the first lidding film based at least partially on the first electrical signal, the parameter being selected from the group consisting of capacitance, acoustic impedance, resistance and impedance (see paragraphs [0059]-[0060]); and
(3) determining the distribution of the parameter over the lidding film (see paragraphs [0138]-[0139]).
	Regarding claim 25, Mehregany et al. disclose the method of claim 24 wherein the distribution of the parameter is determined via a technique selected from the group consisting of electrical resistance tomography (ERT) and electrical impedance tomography (EIT) (see paragraph [0155]).
	Regarding claim 27, Mehregany et al. disclose the method of claim 24 wherein the first sensor is selected from the group consisting of a capacitive sensor (see paragraph [0018]), strain sensor, a magnetic sensor, an acoustic sensor, a tactile sensor, and an optical sensor.
	Regarding claim 28, Mehregany et al. disclose the method of claim 24 further comprising reversibly coupling the first detection module and the electronics module (see Figure 4 and paragraphs [0018] and [0055]).
	Regarding claim 31, Mehregany et al. disclose the method of claim 24 further comprising:
identifying an expected blister-card type (see paragraph [0104]);
comparing a first characteristic of the first blister card and a second characteristic of the expected blister-card type (see paragraph [0104]); and
issuing an alert if an inconsistency between the first and second characteristics is identified (see paragraph [0104]).
	Regarding claim 33, Mehregany et al. disclose a case (100) for monitoring the state of a first blister card (102) that includes a first reservoir (206) for holding at least one product unit, wherein the first reservoir is defined by a first blister and a first dispensing region of a lidding film, and wherein the case comprises:
(1) a first detection module (104,106,108) comprising:
(i) a first receiver (104,106) that includes a seat (104) and a frame (106) that is movable relative to the seat (see Figure 4); and
(ii) a first sensor (108) that is operative for providing a first electrical signal that is based on at least one of (a) the presence of a first product unit in the first reservoir and (b) the physical state of a first dispensing region of the first lidding film (see paragraph [0018]);
wherein the seat (104) and frame (106) are collectively configured to reversibly locate the first blister card in a first position in which the first blister card and first sensor are operatively coupled (see Figure 4 and paragraphs [0057]-[0058]); and
(2) an electronics module (110) comprising circuitry operative for developing a distribution of a parameter (see paragraphs [0138]-[0139]) over the first lidding film based at least partially on the first electrical signal, the parameter being selected from the group consisting of capacitance, acoustic impedance, resistance and impedance (see paragraph [0059]-[0060]).
	Regarding claim 34, Mehregany et al. disclose the case of claim 33 further comprising (3) a first interface that is configured to reversibly electrically and mechanically couple the first detection module and the electronics module (see Figure 4 and paragraphs [0018] and [0055]).
	Regarding claim 37, Mehregany et al. disclose the case of claim 33 wherein the electronics module is operative for determining the distribution of the parameter via a technique selected from the group consisting of electrical resistance tomography (ERT) and electrical impedance tomography (EIT) (see paragraph [0155]).
	Regarding claim 39, Mehregany et al. disclose the case of claim 33 wherein the first sensor is selected from the group consisting of a capacitive sensor (see paragraph [0018]), strain sensor, a magnetic sensor, an acoustic sensor, a tactile sensor, and an optical sensor.
 	Regarding claim 43, Mehregany et al. disclose the case of claim 33 wherein at least one of the electronics module and first detection module is operative for:
identifying an expected blister-card type (see paragraph [0104]);
comparing a first characteristic of the first blister card and a second characteristic of the expected blister-card type (see paragraph [0104]); and
issuing an alert if an inconsistency between the first and second characteristics is identified (see paragraph [0104]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehregany et al. (USPGPUB 2017/0294105) as applied to claims 24-25, 27-28, 31, 33-34, 37, 39, and 43 above, and further in view of Renaud et al. (USPGPUB 2010/0006441).
	Regarding claim 26, Mehregany et al. disclose the method of claim 24. However, they do not disclose a method wherein the first sensor includes a plurality of electrodes arranged in a four-point probe configuration, and wherein the distribution of the parameter is determined by a four-point probe measurement. Renaud et al. disclose a method wherein the first sensor includes a plurality of electrodes arranged in a four-point probe configuration, and wherein the distribution of the parameter is determined by a four-point probe measurement (see paragraph [0105]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the method disclosed by Mehregany et al. by including a step wherein the first sensor includes a plurality of electrodes arranged in a four-point probe configuration, and wherein the distribution of the parameter is determined by a four-point probe measurement, as disclosed by Renaud et al., for the purpose of providing “an excellent signal-to-noise ratio” (see paragraph [0105]).
	Regarding claim 38, Mehregany et al. disclose the case of claim 33. However, they do not disclose an case wherein the first sensor includes a plurality of electrodes arranged in a four-point probe configuration, and wherein the distribution of the parameter is determined by a four-point probe measurement. Renaud et al. disclose an apparatus wherein the first sensor includes a plurality of electrodes arranged in a four-point probe configuration, and wherein the distribution of the parameter is determined by a four-point probe measurement (see paragraph [0105]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the case disclosed by Mehregany et al. by including a case wherein the first sensor includes a plurality of electrodes arranged in a four-point probe configuration, and wherein the distribution of the parameter is determined by a four-point probe measurement, as disclosed by Renaud et al., for the purpose of providing “an excellent signal-to-noise ratio” (see paragraph [0105]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
10/22/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655